DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 416, 418, 512, 514, 616, 618, 620, 716, 718, 720, 750.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig 4 contains the reference numeral 328 for the terminal and it is unclear if this is a typographical error. If so, the description must also contain the reference number 428.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0277268 to Lee, hereinafter Lee.
Regarding claim 1, Lee teaches (Fig 3, 4A, 4B) a multi-channel neurostimulation system, comprising: a high-voltage power supply (para 0007); an output pulse circuitry operatively connected to the high-voltage power supply (para 0008); a plurality of electrodes operatively connected to the output pulse circuitry (para 0012); and a controller operatively connected to the output pulse circuitry, wherein the controller is configured to instruct the output pulse circuitry to deliver an electrical output pulse via one or more of the plurality of electrodes (para 0013); wherein the output pulse circuitry comprises a plurality of output channel circuits, each output channel circuit including (para 0016): a high-voltage domain (cathodic components) having: a current source (source current Isource), a channel output (OUT(1),…, OUT(n)), and a current mirror (para 0046; Fig 4B: current mirror); a low-voltage domain (anodic components) having: a reference current generator (reference current generator 6), a source-side amplitude control (para 0035-0036), a current sink (sink current Isink), and a sink-side amplitude control (para 0035-0036); and wherein the channel output is operatively connected between the current source and the current sink (Fig 3: see arrow pointing out to electrodes between anodic and cathodic stimulators 10A and 10B).
Regarding claim 2, Lee further teaches wherein the current source is operatively connected to the high-voltage power supply, the current mirror is operatively connected to the current source and the high-voltage power supply, the reference current generator is operatively connected to the current mirror, the source-side amplitude control is operatively connected to the reference current generator, the current sink is operatively connected to the current source, and the sink-side amplitude control operatively connected to the current sink (Fig 3, 4B; para 0046).
Regarding claim 3, Lee further teaches (Fig 3, 4B) wherein each output channel circuit further includes a first resistor (R1), a second resistor (R2), a source-side cascode element (para 0047; Fig 4B: current mirror combination ML(1)/MC(1) coupled in a cascode arrangement to transistor MS), a source-side enable (SB(1)-SB(n), SA(1)-SA(n)), a sink-side cascode element (para 0047; Fig 4B: current mirror combination ML(1)/MC(1) coupled in a cascode arrangement to transistor MS), a sink-side enable (SB(1)-SB(n), SA(1)-SA(n)), a DC blocking capacitor, a discharge switch, and a discharge enable (para 0056); wherein the high-voltage domain further comprises: the first resistor operatively disposed between the high-voltage power supply and the current source, wherein the first resistor has a first resistance; the second resistor operatively disposed between the high-voltage power supply and the current mirror, wherein the second resistor has a second resistance; a DC blocking capacitor operatively connected to the channel output; a discharge switch operatively disposed between the DC blocking capacitor, the current source, and the sink-side cascode element; and a discharge enable operatively connected to the discharge switch; wherein the second resistance is greater than the first resistance; and wherein the low-voltage domain further comprises: the source-side cascode element operatively disposed between the current mirror and the reference current generator; the source-side enable operatively connected to the source-side cascode element; the sink-side cascode element operatively disposed between the current source and the current sink; and the sink-side enable operatively connected to the sink-side cascode element (Fig 3, 4B).
Regarding claim 4, Lee further teaches wherein each output channel circuit further includes a source-side operational amplifier (para 0037; op amp 16), a source-side digital potentiometer (DAC 4), a sink-side operational amplifier (para 0037; op amp 16), and a sink-side digital potentiometer (DAC 4); wherein the source-side amplitude control comprises: the source-side operational amplifier operatively connected to the reference current generator; and the source-side digital potentiometer operatively connected to the source- side operational amplifier; and wherein the sink-side amplitude control comprises: the sink-side operational amplifier operatively connected to the current sink; and the sink-side digital potentiometer operatively connected to the sink-side operational amplifier (Fig 3, 4B).
Regarding claim 5, Lee further teaches wherein the output pulse circuitry further comprises a reference waveform generator operatively connected to the source-side amplitude control and the sink-side amplitude control of one or more of the plurality of output channel circuits (para 0011).
Regarding claim 8, Lee further teaches wherein the reference waveform generator is operatively connected to the source-side amplitude control and the sink-side amplitude control of each of the plurality of output channel circuits (para 0011; Fig 3, 4B).
Regarding claim 9, Lee further teaches wherein the source-side digital potentiometer and the sink-side digital potentiometer of each of the plurality of output channel circuits are individually programmable (para 0013).
Regarding claim 19, Lee teaches an output channel circuit for use in an electrical stimulation device (para 0061), comprising: a high-voltage domain (cathodic components) comprising: a channel output (Out(1),…, OUT(n)); a current source (source current Isource); and a current mirror (para 0046; Fig 4B: current mirror); and a low-voltage domain (anodic components) comprising: a reference current generator (reference current generator 6); a source-side amplitude control (para 0035-0036); a source-side cascode element (para 0045: cathodic circuit is identical to anodic circuit so the same cascode element shown in para 0047 and Fig 4B (ML(1)/MC(1) coupled in a cascode arrangement to transistor MS) is also included); a current sink (sink current Isink); a sink-side amplitude control (para 0035-0036); and a sink-side cascode element (para 0047; Fig 4B: current mirror combination ML(1)/MC(1) coupled in a cascode arrangement to transistor MS).
Regarding claim 20, Lee further teaches wherein the high-voltage domain further comprises: a DC blocking capacitor; and a discharge switch (para 0056).

Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0368329 to Tyler et al., hereinafter Tyler.
Regarding claim 13, Tyler teaches an electrical stimulation system, comprising: an output pulse circuitry (current control circuitry 306, 405) comprising a plurality of output channel circuits (plurality of electrodes 301 require corresponding output channel circuits), wherein each output channel circuit is configured to deliver a stimulation pulse (Fig 6-7); a controller (microprocessor 309, 403) operatively connected to the output pulse circuitry (para 0136), wherein the controller is configured to: generate and deliver a stimulation pulse signal; and instruct at least one of the plurality of output channel circuits to deliver the stimulation pulse based on the stimulation pulse signal (para 0139); and a safety monitor (fuse and other safety circuitry 307, 406) operatively connected to the controller and the output pulse circuitry (para 0201; Fig 26).
Regarding claim 14, Tyler further teaches wherein the safety monitor is a microcontroller comprising: a processor; and a memory storing instructions to be executed by the processor (para 0201); wherein the instructions include one or more of the following: a stimulation disable signal; a first phase error detection component; a second phase error detection component (para 0201).
Regarding claim 15, Tyler further teaches wherein the output pulse circuitry receives a stimulation disable signal from the safety monitor and blocks the delivery of a stimulation pulse based on the stimulation disable signal (para 0201).
Regarding claim 16, Tyler further teaches wherein the safety monitor further comprises: a plurality of error detection circuits; and a stimulation disable logic circuit operatively connected to the plurality of error detection circuits; wherein the plurality of error detection circuits includes one or more of the following: a first phase error detection circuit; a second phase error detection circuit (para 0201).
Regarding claim 17, Tyler further teaches wherein the safety monitor receives the stimulation pulse signal from the controller as an input, and wherein the stimulation pulse signal comprises: a first phase corresponding to a stimulation phase of the stimulation pulse to be delivered; and a second phase corresponding to a charge-balancing phase of the stimulation pulse to be delivered (para 0168, 0201; Fig 6-7D).
Regarding claim 18, Tyler further teaches wherein the stimulation pulse signal further comprises: a third phase corresponding to a correction phase of the stimulation pulse to be delivered (para 0168, 0201; Fig 6-7D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tyler.
Regarding claim 6, Lee discloses the limitations of claim 5, but does not disclose wherein one or more of the reference current generator, the current sink, the source-side amplitude control, the current sink, the sink-side amplitude control, the source-side cascode element, the sink- side cascode element, the source-side operational amplifier, the source-side digital potentiometer, the sink-side operational amplifier, and the sink-side digital potentiometer have a voltage rating of about 1.8 V to about 50 V.
However, Tyler teaches wherein one or more of the reference current generator, the current sink, the source-side amplitude control, the current sink, the sink-side amplitude control, the source-side cascode element, the sink- side cascode element, the source-side operational amplifier, the source-side digital potentiometer, the sink-side operational amplifier, and the sink-side digital potentiometer have a voltage rating of about 1.8 V to about 50 V (para 0180). Though Tyler does not teach the exact range claimed by Applicant, it does disclose a range of greater than 10 volts, which overlaps which the claimed voltage rating; consequently, it would have been obvious to one of ordinary skill to select the claimed voltage rating because the Office considers overlapping ranges to be a case of obviousness. See MPEP 2144.05.I.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the multi-channel neurostimulation system of Lee with a voltage rating of about 1.8 V to about 50 V, as taught by Tyler, for purpose of providing an assembly that is smaller for improved fit, comfort, and discreteness (para 0053).
Regarding claim 7, Lee discloses the limitations of claim 5, but does not disclose wherein one or more of the current source, the current mirror, the first resistor, the second resistor, the DC blocking capacitor, and the discharge switch have a voltage rating of about 20 V to about 1000 V.
However, Tyler teaches wherein one or more of the current source, the current mirror, the first resistor, the second resistor, the DC blocking capacitor, and the discharge switch have a voltage rating of about 20 V to about 1000 V (para 0180). Though Tyler does not teach the exact range claimed by Applicant, it does disclose a range of greater than 50 volts, which overlaps which the claimed voltage rating; consequently, it would have been obvious to one of ordinary skill to select the claimed voltage rating because the Office considers overlapping ranges to be a case of obviousness. See MPEP 2144.05.I.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the multi-channel neurostimulation system of Lee with a voltage rating of about 20 V to about 1000 V, as taught by Tyler, for purpose of providing an assembly that is smaller for improved fit, comfort, and discreteness (para 0053).
Regarding claim 10, Lee discloses the limitations of claim 1, but does not disclose wherein the high-voltage power supply provides a voltage of between about 20 V to about 500 V.
However, Tyler teaches wherein the high-voltage power supply provides a voltage of between about 20 V to about 500 V (para 0180). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the multi-channel neurostimulation system of Lee wherein the high-voltage power supply provides a voltage of between about 20 V to about 500 V, as taught by Tyler, for purpose of providing an assembly that is smaller for improved fit, comfort, and discreteness (para 0053).
Regarding claim 11, Lee discloses the limitations of claim 1, but does not disclose wherein the system further comprises a safety monitor operatively connected to the controller and the output pulse circuitry.
However, Tyler teaches wherein the system further comprises a safety monitor operatively connected to the controller and the output pulse circuitry (fuse and other safety circuitry 307, 406).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the multi-channel neurostimulation system of Lee wherein the system further comprises a safety monitor operatively connected to the controller and the output pulse circuitry, as taught by Tyler, for purpose of providing an assembly that is smaller for improved fit, comfort, and discreteness (para 0053).
Regarding claim 12, Lee in view of Tyler, as previously applied, discloses the limitations of claim 11, but does not disclose wherein the safety monitor is configured to receive one or more input signals from the controller, and to output a stimulation disable signal to the output pulse circuitry.
However, Tyler teaches wherein the safety monitor is configured to receive one or more input signals from the controller, and to output a stimulation disable signal to the output pulse circuitry (para 0201).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the multi-channel neurostimulation system of Lee in view of Tyler wherein the safety monitor is configured to receive one or more input signals from the controller, and to output a stimulation disable signal to the output pulse circuitry, as taught by Tyler, for purpose of providing an assembly that is smaller for improved fit, comfort, and discreteness (para 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/               Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/               Supervisory Patent Examiner, Art Unit 3792